Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of U.S. Patent No. 10,909,099. Although the claims at issue are not identical, they are not patentably distinct from each other.  

Claim 19 is anticipated by U.S. Patent No. 10,909,099 claim 1.  The limitations are anticipated in view of the following:, “A computer implemented method for storing ad hoc relations between database objects, the method comprising:” (U.S. Patent No. 10,909,099 col. 10 lines 64-67)
“creating a first data set, a second data set and a third data set,” (U.S. Patent No. 10,909,099 col. 11 lines 1-3.  First data set, second data set and third data set is an obvious variation of data set a, data set b, data set c.) “wherein the first data set, the second data set or the third data set includes a plurality of objects defined by a plurality of data structures,”(U.S. Patent No. 10,909,099 col. 11 lines 3-5) “wherein objects of the first data set and objects of the second data set are related by one or more relations,” (U.S. Patent No. 10,909,099 col. 11 lines 5-6) “and wherein objects of the second data set and objects of the third data set are related by one or more relations;” (U.S. Patent No. 10,909,099 col. 11 lines 6-8) 
“selecting a first relation from the one or more relations between the first data set and the second data set to access the second data set;” (U.S. Patent No. 10,909,099 col. 11 lines 15-16) 
“selecting a second relation from the one or more relations between the second data set and the third data set to access the third data set; and” (U.S. Patent No. 10,909,099 col. 11 lines 22-23) 
“creating an ad hoc relation between the first data set and the third data set by storing, in a file,” (U.S. Patent No. 10,909,099 col. 11 lines 26-27.  First data set and third data set is an obvious variation of multidata set.) “at least the first relation selected from the one or more relations between the first data set and the second data set” (U.S. Patent No. 10,909,099 col. 11 lines 17-19) “and the second relation selected from the one or more relations between the second data set and the third data set” (U.S. Patent No. 10,909,099 col. 11 lines 24-26)”, wherein the file defines the ad hoc relation between the first data set and the third data set.” (U.S. Patent No. 10,909,099 col. 11 lines 26-27.  First data set and third data set is an obvious variation of multidata set.)  
Claim 20 is anticipated by claim 2 of U.S. Patent No. 10,909,099.
Claim 21 is anticipated by claim 3 of U.S. Patent No. 10,909,099.
Claim 22 is anticipated by claim 1 col. 11 lines 17-19 of U.S. Patent No. 10,909,099.
Claim 23 is anticipated by claim 1 col. 11 lines 1-3 of U.S. Patent No. 10,909,099. 
Claim 24 is anticipated by claim 1 col. 11 lines 11-12 of U.S. Patent No. 10,909,099.
Claim 31 is anticipated by claim 1 col. 11 lines 3-8, objects of the data structure have relations, of U.S. Patent No. 10,909,099.   

Claim 32 is anticipated by claim 1 col. 11 lines 3-8 and col. 11 17-19, data structure is separate, of U.S. Patent No. 10909099.

 
Claim 25 is anticipated by U.S. Patent No. 10,909,099 claim 7.  The limitations are anticipated in view of the following:  “A computing device program product for storing ad hoc relations between database objects, the device program product embodied on a non-transitory computer readable medium having instructions that when executed by a processor cause operations to execute the instructions, the instructions comprising” (U.S. Patent No. 10,909,099 col. 12 lines 12-18)
“first programmatic insturctions for creating a first data set, a second data set and a third data set,” (U.S. Patent No. 10,909,099 col. 12 lines 19-21.  First data set, second data set and third data set is an obvious variation of data set a, data set b, data set c.) “wherein the first data set, the second data set or the third data set includes a plurality of objects defined by a plurality of data structures,”(U.S. Patent No. 10,909,099 col. 12 lines 21-23) “wherein objects of the first data set and objects of the second data set are related by one or more relations,” (U.S. Patent No. 10,909,099 col. 11 lines 5-6) “and wherein objects of the second data set and objects of the third data set are related by one or more relations;” (U.S. Patent No. 10,909,099 col. 12 lines 25-26) 
“second programmatic instructions for accessing the second data set using a first relation selected from the one or more relations between the first data set and the second data set;” (U.S. Patent No. 10,909,099 col. 12 lines 33-35) 
“third programmatic instructions for accessing the third data set using a second relation from selected from the one or more relations between the second data set and the third data set ;” (U.S. Patent No. 10,909,099 col. 12 lines 42-44) 
“fourth programmatic instructions for creating an ad hoc relation between the first data set and the third data set by storing, in a file,” (U.S. Patent No. 10,909,099 col. 12 lines 47-48.  First data set and third data set is an obvious variation of multidata set.) “at least the first relation selected from the one or more relations between the first data set and the second data set” (U.S. Patent No. 10,909,099 col. 12 lines 36-38) “and the second relation selected from the one or more relations between the second data set and the third data set” (U.S. Patent No. 10,909,099 col. 12 lines 46-47)”, wherein the file defines the ad hoc relation between the first data set and the third data set.” (U.S. Patent No. 10,909,099 col. 12 lines 47-48.  First data set and third data set is an obvious variation of multidata set.)  
Claim 26 is anticipated by claim 8 of U.S. Patent No. 10,909,099.
Claim 27 is anticipated by claim 9 of U.S. Patent No. 10,909,099.
Claim 28 is anticipated by claim 7 col. 12 lines 36-38 of U.S. Patent No. 10,909,099.
Claim 29 is anticipated by claim 7 col. 12 lines 20-22 of U.S. Patent No. 10,909,099.
Claim 30 is anticipated by claim 7 col. 12 line 30 of U.S. Patent No. 10,909,099.
Claim 33 is anticipated by claim 7 col. 12 lines 21-26, objects of the data structure have relations, of U.S. Patent No. 10,909,099.   
Claim 34 is anticipated by claim 7 col. 11 lines 21-26  and col. 12 36-38, data structure is separate, of U.S. Patent No. 10909099.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 32 recites “wherein the file is not the at least one of the plurality of data structures” there is no clear support in the specification.  The cited paragraphs 0024 and 0059 noted by applicant do not even provide for a file.  Claim 34 rejected under similar rationale.

Claim Rejections - 35 USC § 101
Prior rejection of claims 25-30 under 35 USC 101 are withdrawn in view of applicant’s amendment.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/16/22, with respect to claims 19, 22-24, 25, 28-30 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections  of claims 19, 22-24, 25, 28-30,  20-21, and 26-27 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. 2005/0278275 is relevant with respect to figure 9, 7, and 0097.  2005/0278275 discloses at 0097 a system that looks for closest indirect relationship (A relates to B relates to C) by looking at data relations connected to the initial set of relations.  Further stating ultimately if no connection is found between the data perspective identifier and any of the selected data elements, no solution is available.  In other words, there does not appear to be any creation happening rather there appears to be only discussion of searching for existing indirect paths.  Furthermore 2005/0278275 does not appear to disclose the above limitations.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167